Name: Commission Regulation (EEC) No 1280/90 of 15 May 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 126/22 Official Journal of the European Communities 16. 5 . 90 COMMISSION REGULATION (EEC) No 1280/90 of 15 May 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereto ; Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Commu ­ nity supervision for imports of certain products origina ­ ting in Yugoslavia (1990) (2), in particular Article 1 thereof ; Whereas the abovementioned Protocol No 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the ceiling shown, above which the customs duties applicable to third countries may be re-established ; . Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 19 May to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 41 , 14. 2. 1983, p . 2. (J OJ No L 352, 4. 12 . 1989, p . 1 . 16. 5 . 90 Official Journal of the European Communities No L 1 26/23 ANNEX Order No CN code Description of goods Ceiling(tonnes) 01.0190 ex 7604 7605 Aluminium bars, rods and profiles, excluding code 7604 21 00 Aluminium wire '  º 1 968